ACCEPTED
                                                                            14-12-00655-CV
                                                            FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      6/30/2015 11:19:17 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                          IN THE
               FOURTEENTH COURT OF APPEALS
                  FOR THE STATE OF TEXAS                   FILED IN
                                                    14th COURT OF APPEALS
                                                       HOUSTON, TEXAS
                   ___________________________      6/30/2015 11:19:17 PM
                                                    CHRISTOPHER A. PRINE
                        No. 14-12-00655-CV                   Clerk
                   ___________________________


                 KEVIN MATTHEW HALL, Appellant

                                V.

              REBECCA MACCORKLE HALL, Appellee

__________________________________________________________________

                 On Appeal from the 308th District Court
                          Harris County, Texas
                   Trial Court Cause No. 2010-63670
__________________________________________________________________

          APPELLANT’S MOTION FOR EN BANC HEARING


                         Submitted By:   Sonya L. Heath
                                         TBN: 24054547
                                         P.O. Box 811
                                         Houston, TX 77001
                                         832-623-6829 (office)
                                         713-574-2659 (eFax)
                                         sheath@heathesq.com

                                     ATTORNEY FOR APPELLANT



                 ORAL ARGUMENT REQUESTED
                TABLE OF CONTENTS

Table of Contents…………………………………………………………………...i

Table of Authorities………………………………………………………………. ii

Introduction …………………………………………………………………..….. 1

Argument………………………………………………………………………….. 3

Request for Relief…………………………………………………………………7

Certificate of Service……………………………………………………………...8




                        i
                        TABLE OF AUTHORITIES

CASES                                                                  Page
See Banda v. Garcia, 955 S.W.2d 270, 272 (Tex. 1997) ……………………….6

Gulbenkian v. Penn, 252 S.W.2d 929 (Tex. 1952)………………………………6

Leithold v. Plass, 413 S.W.2d 698 (Tex. 1967) …………………………………6
In the Interest of M.N., 262 S.W.3d 799, 804 (Tex. 2008)………………………6

In re FAV, 284 S.W.3d 929 (Tex.App.-Dallas 2009)…………………………….7

In re KACO, 14-07-311-CV (Tex.App.-Houston [1st Dist.] 2011)……………….6
In re Kisinger, 748 S.W.2d 2, 5 (Tex. App. – Houston [14th Dist.] 1987)………9

In re PMB, 2 S.W.3d 618 (Tex.App.-Houston [14th Dist.] 1999)…………..……7
In Taylor v. Taylor, 254 S.W.3d 527 (Tex.App.-Houston [1st Dist.] 2008 ………7

In VanHeerden, 321 S.W.3d 869 (Tex.App.-Houston [14th Dist.] 2010) …………7



STATUTES AND RULES                                                     Page
TEX. R. CIV. P. 166a……………………………………………………………. 4
TEX. FAM. CODE § 105.003(C) …………………………………………………..6




                                      ii
                                I.    INTRODUCTION

   By this motion for en banc hearing, Appellant asks this Court to revisit its

decision to affirm the trial court’s regretful decision to end a trial mid-way through

Petitioner’s case in chief.   Rehearing is appropriate in this case because the trial

court committed reversible error by not allowing Respondent to present any

evidence, nor to cross examine Petitioner.

      In the morning of the second day, the associate judge called a break during

Petitioner’s case in chief. He summoned the attorneys into chambers. To the shock

and surprise of everyone, he issued his final ruling. This conversation was conducted

off the record without the consent of either party. The judge’s ruling is a hand-written

document.

      At the new trial hearing held on June 11, 2012, Attorney Sonya Heath testified

to the secret conversation held in the associate judge’s chambers.          Ms. Heath

confirmed that she had a number of material witnesses prepared to testify at trial but

was not allowed by the trial court to call any witnesses. Ms. Heath also confirmed

that the trial court’s ruling changed the possession, access, and support agreement of

the parties. Respondent also timely requested findings of fact and conclusions of law,

none of which was filed by the trial court.

      The sole and only party to testify during this hearing was Ms. Heath. Although

Petitioner’s counsel attempted to suggest that the “AJ Ruling” was some type of


                                          1
mediated settlement agreement, Ms. Heath denied these suggestions. Although

Petitioner or her counsel could have testified as to the off-the-record ruling by the

associate judge, both did not. Since this matter was a contested trial regarding a child,

the trial court was required by statute and case law to conduct all hearings on the

record, absent the consent of both parties.



   II.      STATEMENT OF ORAL ARGUMENT

         Appellant requests oral argument.




                                             2
   III.      ARGUMENT

          This case raises basic questions of fairness and the right to trial. After listening

to a few hours of testimony from Petitioner’s witnesses, and Petitioner herself, the

trial court elected to end the trial and issued his ruling. Respondent was never

allowed to cross-examine Petitioner. Respondent was never able to call any of his

own witnesses to testify.

          There was no motion for summary judgment filed, or pending, when the court

issued its ruling. There was no motion for judgment filed, or pending. The court

simply stopped the trial for mysterious reasons. The trial court ignored all objections

to this patently unfair action and declined to provide findings of fact.

          The trial record is devoid of any mediated settlement agreement. Although

this Court concluded that there was an “agreement of the parties,” the record does

not contain a mediated settlement agreement. Furthermore, no witness ever testified

that the trial court’s ruling was an “agreement of the parties.” In fact, the sole and

only testimony was that the trial court issued a ruling prematurely.

          The sole and only witness who related the off-the-record ruling by the trial

court denied repeatedly that the trial court’s ruling was anything other than a final

ruling.




                                               3
Issue:         The trial court wrongfully granted summary judgment during

               Petitioner’s case in chief.

         The function of summary judgment is not intended to deprive a litigant of the

right to a full hearing on the merits of any real issue of fact. See, TEX. R. CIV. P. 166a;

See, Gulbenkian v. Penn, 252 S.W.2d 929, 931 (Tex. 1952).

         The Texas Supreme Court, First Court of Appeals, and Fourteenth Court of

Appeals have repeatedly held that in contested child matters a full and complete airing

of the evidence is required.

         In Leithold v. Plass, 413 S.W.2d 698 (Tex. 1967), the father’s pleadings were

defective because they don’t request a change in “custody and control.” The Texas

Supreme Court reversed because “technical rules of practice and pleadings are of

little importance in determining issues concerning the custody of children.”

         In re KACO, 14-07-311-CV (Tex.App.-Houston [1st Dist.] 2011), the father’s

lawyer failed to appear for pre-trial hearing due to car problems but had called the

trial court and left messages. Later, the father and his lawyer arrive at 8:40am for a

bench trial, but were informed it had started at 8am. The trial court struck the

father’s pleadings and entered a post-answer default judgment. The First Court of

Appeals reversed because best interests of child is paramount over procedural errors.

         In VanHeerden v VanHeerden, 321 S.W.3d 869 (Tex.App.-Houston [14th Dist.]

2010), the mother’s disclosures listed witnesses by name, address, phone, and


                                             4
relationship to her, but didn’t provide their “connection to the case.” The trial court

struck ALL of the mother’s witnesses. The Fourteenth Court of Appeals reversed

because of the “disservice to children to silence potential fact witnesses who may

have probative evidence concerning their best interests.”

      In Taylor v. Taylor, 254 S.W.3d 527, 534-535 (Tex.App.-Houston [1st Dist.]

2008, the father’s attorney withdrew and the father failed to exchange exhibits at a

pre-trial conference. The trial court struck ALL evidence and witnesses of the father.

The First Court of Appeals reversed because the best interests evalution requires that

“court’s decision be as well-informed as the circumstances allow.”

      In re FAV, 284 S.W.3d 929 (Tex.App.-Dallas 2009), the trial court appointed

a parenting coordinator. The mother failed to pay her share. The trial court struck

the mother’s pleadings. The Fifth Court of Appeals reversed because “where the

best interest of the child is paramount, striking the pleadings of a parent will rarely,

if ever, be appropriate.”

      In re PMB, 2 S.W.3d 618 (Tex.App.-Houston [14th Dist.] 1999), the father’s

discovery was late and incomplete. At trial, the court excluded ALL of the father’s

evidence and refused a bill of exceptions. The mother accused the father of abuse

and neglect. The Fourteenth Court of Appeals reversed because “a decision on

custody, possession, or access can rarely be well-informed without consideration of

the evidence and perspectives of BOTH parents.”


                                           5
      This Court quoted from questions presented to the sole and only witness who

testified about the off-the-record ruling by the trial court.

      It is well established in Texas that unsworn statements made by attorneys,

whether in opening statements, witness questioning, or closing arguments, are not

considered evidence. See Banda v. Garcia, 955 S.W.2d 270, 272 (Tex. 1997); In the

Interest of M.N., 262 S.W.3d 799, 804 (Tex. 2008).

      In the Banda case, the Texas Supreme Court recognized that normally, an

attorney’s statements must be under oath to be considered evidence and that the

opponent of the testimony can waive the oath requirement by failing to object when

the opponent knows or should know that an objection is necessary.

      In reference to “off the record” hearings, the Texas Family Code § 105.003(c)

specifically states that a record shall be made as in civil cases generally unless

waived by the parties with the consent of the court. See Kisinger v. Kisinger, 748
S.W.2d 2, 5 (Tex. App. – Houston [14th Dist.] 1987, no writ).

      In the Kisinger case, the appellant did not expressly waive the record nor was

she present and failed to object to the lack of record during the hearing. This Court

found that this was constituted an error on the party of the trial court, reversing and

remanding the judgment.




                                            6
                             REQUEST FOR RELIEF

      Appellant requests that this Court reverse the judgment of the trial court in its

entirety and remand this case for new trial.



                                               Respectfully Submitted,

                                               /s/ Sonya Heath
                                               SBN: 24054547
                                               PO Box 811
                                               Houston, TX 77001
                                               832-623-6829 (office)
                                               713-574-2659 (eFax)
                                               sheath@heathesq.com (email)
                                               Attorney for Appellant




                                          7
                           CERTIFICATE OF SERVICE

        I certify that a copy of this instrument is filed with the appellate clerk in

accordance with Rule 25.1(e) of the Texas Rules of Appellate Procedure. I certify

that a copy of this instrument was served on all attorneys of record in accordance with

Rule 9.5 of the Texas Rules of Appellate Procedure. Certified on this October 13,

2014.



                                                           /s/ Sonya Heath
                                                           Attorney for Appellant




                                          8